RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1345-17T2


NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

C.L.J.,

          Defendant-Appellant,

and

A.C.,

     Defendant.
________________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.Y.J.,

     a Minor.
________________________________

                    Submitted October 25, 2018 – Decided December 10, 2018

                    Before Judges Simonelli and Whipple.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Gloucester County,
            Docket No. FG-08-0047-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Britt J. Salmon-Dhawan, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa Dutton Schaffer, Assistant
            Attorney General, of counsel; Nancy R. Andre, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; Toya Davis, Designated counsel,
            on the brief).

PER CURIAM

      Defendant, C.L.J. (Cindy), appeals from an October 17, 2017 judgment of

guardianship terminating her parental rights to her son, A.Y.J. (Amos). 1 We

affirm substantially for the reasons set forth in Judge Mary Beth Kramer's

comprehensive and well-reasoned written decision issued with the judgment.

      The evidence is set forth in detail in the judge's decision. A summary will

suffice here. Cindy has a long history with the Division of Child Protection and



1
  We use pseudonyms to protect the identity of the family. Because the parties
have similar initials, this allows for ease of reference. In doing so we mean no
disrespect.
                                                                         A-1345-17T2
                                       2
Permanency (Division) beginning in her own childhood. Her older child, a

daughter, resides with a resource family in Kinship Legal Guardianship, due to

Cindy's history of instability, homelessness, substance abuse and incarceration.

Amos was removed from Cindy's care after he was born at thirty-six weeks and

tested positive for methadone. He was placed in a resource home where he

remains today. Amos's father executed a general surrender of his parental rights

to Amos and he is not part of this appeal. Cindy reported to the Division she is

in a civil union with N.C.

      Commencing on October 3, 2017, Judge Kramer conducted the

guardianship proceeding. The Division presented the testimony of two

witnesses, Amos's Division caseworker and Stacey M. Boyer, Psy.D., and

entered the Division record into evidence. Cindy was incarcerated during the

proceeding but was permitted to appear by telephone. Dr. Boyer opined that

given her review of the record and based upon the bonding evaluations she

conducted, Cindy posed multiple, significant parenting risks to Amos, who is

autistic. Despite some efforts made by Cindy, these risks included unavailability

for reunification due to incarceration, homelessness, substance abuse, instability

and failure to complete services. Dr. Boyer determined Amos had a weak bond

with Cindy. Amos's caregivers, in contrast, provided a stable environment and


                                                                          A-1345-17T2
                                        3
Amos's behaviors demonstrated a strengthening positive attachment to his

caregivers and termination of Cindy's parental rights would not do more harm

than good. On October 17, 2017, after reviewing and carefully considering the

evidence and testimony, Judge Kramer entered the judgment of guardianship,

supplemented by a thorough, well-reasoned written decision explaining why she

terminated Cindy's parental rights to Amos. This appeal followed.

      Judge Kramer's opinion gave thoughtful attention to the importance of

permanency and stability from the perspective of the child's needs, she found

the Division had established by clear and convincing evidence the statutory

grounds for termination of Cindy's parental rights. Furthermore, the judge found

the Division had proven all four prongs of the best interests test, N.J.S.A. 30:4C-

15.1(a), which, in the best interest of the child, permits termination of parental

rights. In re Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999). In this

appeal, our review of the judge's decision is limited. We defer to her expertise

as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 412-13 (1998), and we

are bound by her factual findings so long as they are supported by sufficient

credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261,

279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)).   We conclude the factual findings of Judge Kramer are fully


                                                                           A-1345-17T2
                                        4
supported by the record and the legal conclusions drawn therefrom are

unassailable.

      Affirmed.




                                                              A-1345-17T2
                                  5